Citation Nr: 1213549	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before a hearing officer at the RO in October 2011.  A transcript of this hearing is of record. 

In an April 2010 notice of disagreement, the Veteran initiated an appeal with respect to a March 2010 rating decision that denied entitlement to an effective date earlier than October 9, 2002 for the award of entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).  A statement of the case (SOC) was issued in January 2011, but no substantive appeal was received from the Veteran.  The Court of Appeals for Veterans Claims (Court) has held that jurisdiction over claims vests in the Board when the agency of original jurisdiction (AOJ) certifies those claims for appeal after issuing a SOC, regardless of whether a substantive appeal has been submitted.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003).  In this case, the claim for an earlier effective date was not certified to the Board and VA has not otherwise indicated to the Veteran that the claim is active.  Therefore, the claim for an earlier effective date for the award of TDIU is not before the Board. 

The issues of entitlement to service connection for a cardiac disability and cognitive disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD) have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he should receive SMC as he requires aid and attendance and is essentially housebound.  The Board finds that additional development is necessary before a decision may be rendered with respect to the Veteran's claim.  

The Veteran's only currently service-connected disability is PTSD.  He is institutionalized at the Des Moines VA Community Living Center (CLC) for severe cognitive impairment due to a nonspecified cognitive disorder.  Beginning in January 2007, the Veteran was hospitalized in several VA psychiatric facilities for hallucinations, dementia, possible delirium, and a cognitive disorder.  A CT scan performed in October 2007 at the Iowa City VA Medical Center (VAMC) showed frontal lobe atrophy, and a VA examiner who reviewed the claims file and examined the Veteran in April 2011 opined that the Veteran's cognitive disorder has an organic etiology and is unrelated to service-connected PTSD.

In a February 2012 brief, the Veteran's representative contends that VA should obtain an opinion discussing whether the Veteran's cognitive disorder is related to his history of alcohol abuse.  A VA physician who conducted the Veteran's February 2011 aid and attendance examination noted a past history of alcohol abuse, and the Veteran reported during a VA hospitalization in February 2011 that he stopped drinking in 1995.  The Board notes that service connection for alcohol abuse is generally precluded.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97.  However, the law does not preclude compensation for an alcohol abuse disability acquired as secondary to, or as a symptom of, a veteran's service- connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.  In light of the February 2011 VA examiner's finding that the Veteran's cognitive disorder has an organic cause and the Veteran's history of alcohol abuse, the Board finds that the same examiner should be asked to provide an addendum opinion addressing whether the Veteran's past alcohol abuse is due to PTSD and responsible for the Veteran's current cognitive disorder.  

The Veteran has also recently contended that his cognitive disorder is due to a head injury during active duty service.  Complete service treatment records are not available due to destruction in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in July 1973.  The Veteran's November 1952 separation physical examination is of record and is negative for evidence of a head injury.  However, treatment records from the VAMC dating from the 1980s note the Veteran's reports of injuries sustained in a jeep explosion during active duty service in Korea.  He has also been diagnosed with post-traumatic glaucoma of the left eye, due to the same reported in-service injury.  The Board therefore finds that the April 2011 VA examiner should also be asked to provide an opinion regarding whether the Veteran's cognitive disorder is related to an in-service head injury.  

Finally, the Veteran has contended that service connection is warranted for a cardiac disability and his cognitive disorder as secondary to service-connected PTSD.  These newly raised claims are inextricably intertwined with the claim for SMC, and must therefore be adjudicated before further action is taken on the claim currently before the Board. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who conducted the April 2011 VA psychiatric examination.  The examiner should review the claims file and provide an addendum report that includes a clear medical opinion and full rationale.  
The medical opinion should state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's cognitive disorder is etiologically related to his history of alcohol abuse or a head injury during active duty service.  For the purposes of this opinion, the examiner should assume that the Veteran received a head injury during active duty service in Korea.  

If the examiner finds that the Veteran's cognitive disorder is at least as likely as not due to alcohol abuse, an opinion should also be rendered addressing whether the alcohol abuse is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) caused or aggravated by the Veteran's service-connected PTSD.  

If the April 2011 examiner is not available, the claims file should be provided to a VA examiner with appropriate expertise to render a medical opinion in this case.  

2.  Adjudicate the claims for entitlement to service connection for a cardiac disability and cognitive disorder, to include as secondary to service-connected PTSD.  

3.  Then, readjudicate the claim for SMC on appeal with consideration of all evidence of record.  If the benefits sought are not fully granted, provide the Veteran and his representative a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





